TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 23, 2015



                                      NO. 03-13-00081-CV


      Twenty First Century Holdings, Inc. d/b/a American Geothermal Systems, Inc.;
                    Victor DeMarco; and N. West Short, Appellants

                                                  v.

                        Precision Geothermal Drilling, L.L.C., Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
   AFFIRMED IN PART; DISMISSED FOR WANT OF JURISDICTION IN PART --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on February 1, 2013. We

dismiss this appeal for want of jurisdiction to the extent appellants’ request mandamus relief.

Having otherwise reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order in all other respects. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.